Gray, O. J.
The plaintiff, by its charter, is “ made a body corporate for religious and charitable purposes,” and is empowered to “ erect, hold, maintain and let lodging-houses within the city of Boston, upon such terms and conditions as it may determine, subject to the laws of the Commonwealth,” as well as to “ erect, hold and establish churches or chapels in said city for public religious worship,” and to hold real and personal estate to the amount of $200,000, “ the whole income of which shall be devoted to religious and charitable uses.” St. 1868, c. 114.
In order to exempt real estate belonging to a charitable institution from taxation, it is not enough that the income derived therefrom should (as all the income of the corporation, from whatever source derived, must) be applied to the purposes for which it was incorporated; but the real estate itself must be occupied by the corporation or its officers, for those purposes. Gen. Sts. c. 11, § 5, cl. 3.
The chapel erected and held by the plaintiff was doubtless occupied by the corporation lor a charitable and religious pur pose, and is admitted to have been exempt from taxation; and lodging-houses let to poor tenants, without compensation, might fall within the same rule.
*214But the rooms let by the plaintiff to tenants, receiving the usual rate of rent, were clearly not occupied by the corporation or its officers for religious or charitable purposes, within the meaning of the tax act. Lowell Meeting-house v. Lowell, 1 Met. 538. Pierce v. Cambridge, 2 Cush. 611. The power conferred by the charter was broad enough to authorize the corporation to let rooms upon these terms. But it did not make the purpose of investment and profit, for which these rooms were improved and used, a charitable or religious purpose, in any legal aspect,
As part, at least, of the plaintiff’s real estate was not exempt from taxation, this action cannot be maintained. Bourne v. Boston, 2 Gray, 494. And according to the terms of the case stated there must be Judgment for the defendant.